Exhibit NEWS RELEASE FOR IMMEDIATE RELEASE Vanguard Natural Resources Announces Plans To Move To The New York Stock Exchange Big Board HOUSTON— April 30, 2009Vanguard Natural Resources, LLC (NYSE Arca: VNR) (“Vanguard”) announced today that it has applied for authorization to list its common units representing limited liability company interests (“Common Units”) on the New York Stock Exchange (“NYSE”) under its existing ticker symbol “VNR”. In connection with the transfer to the NYSE, Vanguard has given notice to NYSE Arca of its intention to voluntarily delist its Common Units from NYSE Arca. Vanguard has determined that it is in the best interests of the company and its unitholders to withdraw its listing from NYSE Arca upon the company’s acceptance for listing on the NYSE. The company is currently completing the process of listing its Common Units on the NYSE and delisting its Common Units from NYSE Arca. Vanguard anticipates that its Common Units will begin trading on the NYSE on or about May 10, 2009. Mr.
